IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION

FILED

NOV 18 2018

Clerk, U S District Court
District Of Montana

 

KEVIN BRANDT,

VS.

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS

1-6,

Plaintiff,

Defendants.

 

CV 18-128-BLG-SPW

ORDER

Billings

 

Upon the Defendant Old Dominion Freight Line, Inc.’s Motion for Leave to

File Under Seal (Doc. 36), and for good cause shown,

IT IS HEREBY ORDERED that the motion for leave to file under seal is

GRANTED.

The Clerk of Court is directed to file the exhibits referenced in Defendant’s

Motion under seal.

yr
DATED this _/ _ day of November, 2019.

SUSAN P. WATTERS
United States District Court
